DETAILED ACTION
This is in response to Application # 16/496,133.  Claims 25-49 have been examined.  Claims 1-24 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Leonard (Reg. # 60,986) on 7/28/21.
The application has been amended as follows: 

25. (New) A method performed by a wireless device for handling communication for the wireless device in a second wireless communication network, wherein the second wireless communication network coexists with a first wireless communication network on a same bandwidth in frequency, wherein the first wireless communication network applies a first shift in frequency in uplink transmissions, wherein the method comprises: receiving from a radio network node, an indication indicating application of a 

26. (New) The method according to claim 25, wherein applying the second shift in frequency to uplink transmissions is omitted in case the second wireless communication network uses Time Division Duplex, TDD.

27. (New) The method according to claim 25, wherein applying the second shift in frequency to uplink transmissions comprises applying the second shift in frequency to uplink transmissions only in case the second wireless communication network uses FDD.

28. (New) The method according to claim 25, wherein the second shift corresponds to the first shift used by the first wireless communication network.

29. (New) The method according to claim 25, wherein the indication indicates to omit applying the second shift to uplink transmissions.



31. (New) The method according to claim 30, wherein the indication indicates to omit applying the second shift to uplink transmissions.

32. (New) The method according to claim 30, wherein the second shift corresponds to the first shift used by the first wireless communication network.

33. (New) The method according to claim 30, further comprising determining whether the second wireless communication network uses frequency divisional duplex, FDD, or time division duplex, TDD.



35. (New) The method according to claim 30, further comprising determining the second shift.

36. (New) The method according to claim 35, wherein the second shift is determined to align the subcarrier grids for the first wireless communication network and the second wireless communication network, or align subcarriers of the second wireless communication network and the first wireless communication network.

37. (New) A wireless device for handling communication for the wireless device in a second wireless communication network, wherein the second wireless communication network is configured to coexist with a first wireless communication network on a same bandwidth in frequency, wherein the first wireless communication network is configured to apply a first shift in frequency in uplink transmissions, and wherein the wireless device comprises processing circuitry configured to: receive from a radio network node, an indication indicating application of a second shift in frequency to uplink transmissions in case the second wireless communication network uses frequency division duplex, FDD; and to apply the second shift in frequency to uplink transmissions, wherein the second shift defines a shift in frequency to a subcarrier 

38. (New) The wireless device according to claim 37, wherein the processing circuitry is configured to omit applying the second shift in frequency to uplink transmissions in case the second wireless communication network uses Time Division Duplex, TDD.

39. (New) The wireless device according to claim 37, wherein the processing circuitry is configured to apply the second shift in frequency to uplink transmissions only in case the second wireless communication network uses FDD.

40. (New) The wireless device according to claim 37, wherein the second shift corresponds to the first shift used by the first wireless communication network.

41. (New) The wireless device according to claim 37, wherein the indication indicates to omit applying the second shift to uplink transmissions.

42. (New) A radio network node for enabling communication for a wireless device in a second wireless communication network, wherein the second wireless communication network is configured to coexist with a first wireless communication network on a same bandwidth in frequency, wherein the first wireless communication network is configured to apply a first shift in frequency for uplink transmissions, and 

43. (New) The radio network node according to claim 42, wherein the indication indicates to omit applying the second shift to uplink transmissions.

44. (New) The radio network node according to claim 42, wherein the second shift corresponds to the first shift used by the first wireless communication network.

45. (New) The radio network node according to claim 42, wherein the processing circuitry is further configured to determine whether the second wireless communication network uses frequency divisional duplex, FDD, or time division duplex, TDD.

46. (New) The radio network node according to claim 45, wherein the processing circuitry is configured to transmit the indication when determined that FDD is used, and to transmit no indication when determined that TDD is used.



48. (New) The radio network node according to claim 47, wherein the second shift is determined to align the subcarrier grids for the first wireless communication network and the second wireless communication network, or align subcarriers of the second wireless communication network and the first wireless communication network.

49. (Currently Amended) A non-transitory computer-readable storage medium, having stored thereon a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to handle communication for a wireless device in a second wireless communication network, wherein the second wireless communication network coexists with a first wireless communication network on a same bandwidth in frequency, wherein the first wireless communication network applies a first shift in frequency in uplink transmissions, wherein the instructions cause the at least one processor to: receive from a radio network node, an indication indicating application of a second shift in frequency to uplink transmissions in case the second wireless communication network uses Frequency Division Duplex, FDD; and apply the second shift in frequency to uplink transmissions, wherein the second shift defines a shift in frequency to a subcarrier relative to a subcarrier grid of the second wireless communication network or a shift in frequency to the subcarrier grid of the second wireless communication network.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 25, 30, 37, 42, and 49 teach, among other things, … , wherein the second wireless communication network coexists with a first wireless communication network on a same bandwidth in frequency, wherein the first wireless communication network applies a first shift in frequency in uplink transmissions … receiving from a radio network node, an indication indicating application of a second shift in frequency to uplink transmissions in case the second wireless communication network uses Frequency Division Duplex, FDD … applying the second shift in frequency to uplink transmissions, wherein the second shift defines a shift in frequency to a subcarrier relative to a subcarrier grid of the second wireless communication network or a shift in frequency to the subcarrier grid of the second wireless communication network.
Among the closest prior art references, Zheng (US 2019/0037565) teaches that in a frequency division duplex system, the third time offset is 4 ms or four subframes.  It is assumed that the terminal device receives the scheduling information in a subframe k, the terminal device may determine the fifth time unit as a subframe k+4 [Zheng: 0300].  Another prior art reference, Seo (US 2016/0205713) teaches that specifically, in an FDD system, a PUSCH transmitted in subframe #n is retransmitted in subframe #(n+8) after 8 ms from subframe #n, and thus uplink HARQ having periodicity of 8 ms is provided [Seo: 0069].  That is, if uplink subframe #n defined through communication between the cluster head and the eNB is set to the reference subframe, the subframe offset indicator can be set to n so as to inform UEs connected to the cluster head of the index of the reference subframe [Seo: 0108].  Yet another prior art reference, Lee (US 
Independent claims 25, 30, 37, and 42, when taken as a whole constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 25-49 have been allowed.  Claims 1-24 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468